Citation Nr: 0906453	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for metastatic squamous 
cell carcinoma of the left tonsil.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for metastatic 
squamous cell carcinoma of the left tonsil.  The Board 
remanded this claim for further development in August 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
been diagnosed with metastatic squamous cell carcinoma of the 
left tonsil, but it remains unclear whether any carcinoma of 
the left tonsil is related to his period of active service.  

In a March 2003 letter, a private radiation oncologist stated 
that the Veteran's only risk factor for cancer of the tonsil 
and piriform sinus was his exposure to herbicides in service.  
The physician explained that the tonsil and piriform sinus 
were part of the respiratory tract that began at the lips and 
terminated in the alveoli of the lungs.  The physician stated 
that the Veteran's cancers should be considered a 
"respiratory cancer" since the sites lay in the path of the 
inhaled air containing the herbicide.  The physician 
attributed the cancers to the Veteran's herbicide exposure.

In June 2007, the Secretary of VA published determinations, 
based upon findings of the National Academy of Sciences, that 
a positive association between exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era did not exist 
for oral, nasal, and pharyngeal cancer.  The Board remanded 
this claim in August 2007 for a VA examination to reconcile 
the issue of whether the Veteran's metastatic squamous cell 
carcinoma of the left tonsil was related to herbicide 
exposure that he was presumed to have experienced during his 
service in the Republic of Vietnam.  

On VA examination in April 2008, the examiner found that the 
Veteran had probably had two primary head and neck cancers, 
one of the tonsil and one of the larynx.  The examiner did 
not find current evidence of active cancer.  The examiner 
stated that there were no standard predisposing risk factors 
that he could identify, such as smoking, alcohol, or HPV 
exposure to explain why the Veteran would get cancer.  The 
examiner asserted that Agent Orange appeared to be a 
carcinogen although he stated that he was not an expert on 
Agent Orange.  The examiner stated that the issue of whether 
the Veteran's cancer was caused by herbicides was not 
something that he could answer.  The examiner explained that 
a decision regarding whether something causes cancer was 
usually the result of epidemiologic studies where the risk of 
developing a particular cancer had been found to be increased 
in a group of people exposed to a certain chemical or toxin.  
The examiner concluded that he was not an expert in Agent 
Orange exposure and did not know the data regarding whether 
Agent Orange exposure had resulted in a higher risk of head 
and neck cancers.

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his metastatic squamous 
cell carcinoma of the left tonsil, it is necessary to have a 
medical opinion from an oncologist who is an expert in Agent 
Orange exposure that reconciles the question of whether the 
Veteran's metastatic squamous cell carcinoma of the left 
tonsil is related to his exposure to herbicides during 
service.  The Board thus finds that another examination and 
opinion addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the 
Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination with an oncologist who is 
an expert in Agent Orange exposure to 
determine whether there is any 
relationship between the Veteran's 
metastatic squamous cell carcinoma of 
the left tonsil and his period of 
active service, specifically his 
exposure to herbicides.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the metastatic squamous cell carcinoma 
of the left tonsil is etiologically 
related to the Veteran's exposure to 
herbicides during service.  In making 
the assessment, the examiner should 
discuss the March 2003 private 
oncologist's opinion and the published 
determination of the VA Secretary in 
June 2007 based upon findings of the 
National Academy of Sciences.  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The examiner 
should review the claims folder and 
should note that review in the report.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

